PLATINUM GROUP METALS LTD. 328 – Burrard Street Vancouver, British Columbia CanadaV6C2B5 ANNUAL GENERAL MEETING Notice of Annual General Meeting of Shareholders Management Information Circular Place: 328 – 550 Burrard Street Vancouver, British Columbia V6C 2B5 Time: 2:00 p.m. (Vancouver time) Date: Tuesday, January 8, 2008 PLATINUM GROUP METALS LTD. CORPORATE DATA Head Office 328 – 550 Burrard Street Vancouver, British Columbia CanadaV6C 2B5 Directors and Officers R. Michael Jones – President, Chief Executive Officer & Director Frank R. Hallam – Chief Financial Officer, Corporate Secretary & Director Peter C. Busse – Chief Operating Officer Barry W. Smee – Director Iain D.C. McLean – Director Eric H. Carlson– Director Registrar and Transfer Agent Computershare Investor Services Inc. 3rd Floor – 510 Burrard Street Vancouver, British Columbia Canada V6C 3B9 Legal Counsel Gowling Lafleur Henderson LLP 2300 – 1055 Dunsmuir Street Vancouver, British Columbia Canada V7X 1J1 Auditor PricewaterhouseCoopers LLP 250 Howe Street, Suite 700 Vancouver, British Columbia Canada V6C3S7 Stock Exchange Listing Toronto Stock Exchange (“TSX”) Symbol“PTM” American Stock Exchange (“AMEX”) Symbol “PLG” PLATINUM GROUP METALS LTD. NOTICE OF ANNUAL GENERAL MEETING OF SHAREHOLDERS NOTICE IS HEREBY GIVEN that the Annual General Meeting of Shareholders of Platinum Group Metals Ltd. (the “Company”) will be held at the offices of the Company at 328 – 550 Burrard Street, Vancouver, British Columbia, V6C 2B5, on Tuesday, the 8th day of January, 2008 at the hour of 2:00 p.m. (local time), for the following purposes: 1. To receive the Annual Report; 2. To receive the audited consolidated financial statements of the Company for the fiscal year ended August31, 2007 (with comparative statements relating to the preceding fiscal year) together with the report of the auditors thereon; 3. To elect directors; 4. To appoint the auditors; 5. To consider and, if thought fit, to pass an ordinary resolution approving amendments to the Articles of the Company; and 6. To transact such further or other business as may properly come before the meeting or any adjournment or adjournments thereof. Accompanying this Notice is the Annual Report referred to in item 1 above, as well as the audited financial statements and notes thereto for the financial year ended August 31, 2007, a Management Information Circular, a form of proxy and an annual request form.The accompanying Management Information Circular provides information relating to the matters to be addressed at the meeting and is incorporated into this Notice. Shareholders are entitled to vote at the Meeting either in person or by proxy in accordance with the procedures described in the Management Information Circular accompanying this Notice.Those who are unable to attend the meeting are requested to read, complete, sign and mail the enclosed form of proxy in accordance with the instructions set out in the proxy and in the Management Information Circular accompanying this Notice.Please advise the Company of any change in your mailing address. DATED at Vancouver, British Columbia, this 23rd day of November, 2007. BY ORDER OF THE BOARD (signed) “R. Michael Jones” President, Chief Executive Officer & Director PLATINUM GROUP METALS LTD. MANAGEMENT INFORMATION CIRCULAR (containing information as at November23, 2007 unless indicated otherwise) SOLICITATION OF PROXIES This Management Information Circular (“Information Circular”) is furnished in connection with the solicitation of proxies by the management of Platinum Group Metals Ltd. (the “Company”) for use at the Annual General Meeting of shareholders of the Company (and any adjournment thereof) to be held at 2:00 p.m. (Vancouver time) on January8, 2008 (the “Meeting”) at the place and for the purposes set forth in the accompanying Notice of Meeting. While it is expected that the solicitation will be primarily by mail, proxies may be solicited personally or by telephone by the regular employees of the Company at nominal cost. All costs of solicitation by management will be borne by the Company. The contents and the sending of this Information Circular have been approved by the directors of the Company. APPOINTMENT OF PROXYHOLDER The individuals named as proxyholder in the accompanying form of proxy are the Chief Executive Officer and Chief Financial Officer, respectively, of the Company. A SHAREHOLDER WISHING TO APPOINT SOME OTHER PERSON OR COMPANY (WHO NEED NOT BE A SHAREHOLDER) TO REPRESENT THE SHAREHOLDER AT THE MEETING HAS THE RIGHT TO DO SO, EITHER BY STRIKING OUT THE NAMES OF THOSE PERSONS NAMED IN THE ACCOMPANYING FORM OF PROXY AND INSERTING THE DESIRED PERSON’S OR COMPANY’S NAME IN THE BLANK SPACE PROVIDED IN THE FORM OF PROXY. A proxy will not be valid unless the completed form of proxy is received by Computershare Investor Services Inc. of 3rdFloor, 550 Burrard Street, Vancouver, British Columbia, Canada, V6C 3B9 not less than 48hours (excluding Saturdays, Sundays and holidays) before the time for holding the Meeting or any adjournment thereof. Proxies delivered after that time will not be accepted. REVOCATION OF PROXIES A shareholder who has given a proxy may revoke it by an instrument in writing executed by the shareholder or by his attorney duly authorized in writing or, where the shareholder is a corporation, by a duly authorized officer or attorney of the corporation, and delivered to the registered office of the Company, at Suite2300, 1055Dunsmuir Street, Vancouver, British Columbia, V7X1J1 (Attention: Daniel M. Allen) at any time up to and including the last business day preceding the day of the Meeting, or if adjourned, any reconvening thereof, or to the Chairman of the Meeting on the day of the meeting or, if adjourned, any reconvening thereof,or in any other manner provided by law. A revocation of a proxy does not affect any matter on which a vote has been taken prior to the revocation. INFORMATION FOR NON-REGISTERED SHAREHOLDERS Only registered shareholders or duly appointed proxyholders are permitted to vote at the Meeting. Most shareholders of the Company are “non-registered” shareholders because the shares they own are not registered in their names but are instead registered in the names of a brokerage firm, bank or other intermediary or in the name of a clearing agency. Shareholders who do not hold their shares in their own name (referred to herein as “Beneficial Shareholders”) should note that only registered shareholders may vote at the Meeting. If common shares are listed in an account statement provided to a shareholder by a broker, then in almost all cases those common shares will not be registered in such shareholder’s name on the records of the Company. Such common shares will more likely be registered under the name of the shareholder’s broker or an agent of that broker. In Canada, the vast majority of such shares are registered under the name of CDS & Co. (the registration name for The Canadian Depository for Securities Limited, which acts as nominee for many Canadian brokerage firms). Common shares held by brokers (or their agents or nominees) on behalf of a broker’s client can only be voted (for or against resolutions) at the direction of the Beneficial Shareholder. Without specific instructions, brokers and their agents and nominees are prohibited from voting shares for the brokers’ clients.
